AMENDMENT NUMBER ONE
TO THE
2005 AMENDED AND RESTATED
JETBLUE AIRWAYS RETIREMENT PLAN


JetBlue Airways Corporation (the “Employer”), having heretofore adopted the
JetBlue Airways Retirement Plan, as amended and restated as of January 1, 2005
(the “Plan”), hereby amends the Plan as of January 1, 2006, for the purpose of
conforming the plan to the provisions of the Final Regulations under Code
Sections 401(k) and 401(m).
 
Pursuant to Section 8.1(a) of the Plan, relating to the adoption of amendments
thereto, the 2005 Amended and Restated Plan and Trust is hereby amended as
follows:
 
ARTICLE I
PREAMBLE


1.1
Adoption. This Amendment to the Plan is adopted to reflect certain provisions of
the Final Regulations under Code Sections 401(k) and 401(m) that were published
on December 29, 2004 (hereinafter referred to as the “Final 401(k)
Regulations”). This Amendment is intended as good faith compliance with the
requirements of these provisions.



1.2
Supersession of inconsistent provisions. This Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.



1.3
Application of provisions. Certain provisions of this Amendment relate to
elective deferrals of a 401(k) plan; if the Plan to which this Amendment relates
is not a 401(k) plan, then those provisions of this Amendment do not apply.
Certain provisions of this Amendment relate to matching contributions and /or
after-tax employee contributions subject to Code Section 401(m); if the Plan to
which this Amendment relates is not subject to Code Section 401(m), then those
provisions of this Amendment do not apply.

 
ARTICLE II
EFFECTIVE DATE


2.1
Effective date. This Amendment is effective, and the Plan shall implement the
provisions of the Final 401(k) Regulations, with respect to Plan Years beginning
after December 31, 2005.

 
ARTICLE III
GENERAL RULES


3.1
Deferral elections. A cash or deferred arrangement (“CODA”) is an arrangement
under which eligible Employees may make elective deferral elections. Such
elections cannot relate to compensation that is currently available prior to the
adoption or effective date of the CODA. In addition, except for occasional, bona
fide administrative considerations, contributions made pursuant to such an
election cannot precede the earlier of (1) the performance of services relating
to the contribution and (2) when the compensation that is subject to the
election would be currently available to the Employee in the absence of an
election to defer.

 
-1-
 

--------------------------------------------------------------------------------



 
3.2
Vesting provisions. Elective Contributions are always fully vested and
nonforfeitable. The Plan shall disregard Elective Contributions in applying the
vesting provisions of the Plan to other contributions or benefits under Code
Section 411(a)(2). However, the Plan shall otherwise take a participant’s
Elective Contributions into account in determining the Participant’s vested
benefits under the Plan. Thus, for example, the Plan shall take Elective
Contributions into account in determining whether a Participant has a
nonforfeitable right to contributions under the Plan for purposes of
forfeitures, and for applying provisions permitting the repayment of
distributions to have forfeited amounts restored, and the provisions of Code
Sections 410(a)(5)(D)(iii) and 411(a)(6)(D)(iii) permitting a plan to disregard
certain service completed prior to breaks-in-service (sometimes referred to as
“the rule of parity”).

 
ARTICLE IV
HARDSHIP DISTRIBUTIONS


4.1
Applicability. The provisions of this Article IV apply if the Plan provides for
hardship distributions upon satisfaction of the deemed immediate and heavy
financial need standards set forth in Regulation Section 1.401(k)-1(d)(2)(iv)(A)
as in effect prior to the issuance of the Final 401(k) Regulations.



4.2
Hardship events.  A distribution under the Plan is hereby deemed to be on
account of an immediate and heavy financial need of an Employee if the
distribution is for one of the following or any other item permitted under
Regulation Section 1.401(k)-1(d)(3)(iii)(B):




 
(a)
Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income);




 
(b)
Costs directly related to the purchase of a principal residence for the Employee
(excluding mortgage payments);




 
(c)
Payment of tuition, related educational fees, and room and board expenses, for
up to the next twelve (12) months of post-secondary education for the Employee,
the Employee’s spouse, children, or dependents (as defined in Code Section 152,
and, for taxable years beginning on or after January 1, 2005, without regard to
Code Section 152(b)(1), (b)(2), and (d)(1)(B));




 
(d)
Payments necessary to prevent the eviction of the Employee from the Employee’s
principal residence or foreclosure on the mortgage on that residence;




 
(e)
Payments for burial or funeral expenses for the Employee’s deceased parent,
spouse, children or dependents (as defined in Code Section 152, and, for taxable
years beginning on or after January 1, 2005, without regard to Code Section
152(d)(1)(B)); or




 
(f)
Expenses for the repair of damage to the Employee’s principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).

 
-2-
 

--------------------------------------------------------------------------------



 
4.3
Reduction of Code Section 402(g) limit following hardship distribution. If the
Plan provides for hardship distributions upon satisfaction of the safe harbor
standards set forth in Regulation Sections 1.401(k)-1(d)(3)(iii)(B) (deemed
immediate and heavy financial need) and 1.401(k)-1(d)(3)(iv)(E) (deemed
necessary to satisfy immediate need), then there shall be no reduction in the
maximum amount of elective deferrals that a Participant may make pursuant to
Code Section 402(g) solely because of a hardship distribution made by this Plan
or any other plan of the Employer.

 
ARTICLE V
ACTUAL DEFERRAL PERCENTAGE (ADP) TEST
 
5.1
Targeted contribution limit. Qualified Nonelective Contributions (as defined in
Regulation Section 1.401(k)-6) cannot be taken into account in determining the
Actual Deferral Ratio (ADR) for a Plan Year for a Non-Highly Compensated
Employee (NHCE) to the extent such contributions exceed the product of that
NHCE’s Code Section 414(s) compensation and the greater of five percent (5%) or
two (2) times the Plan’s “representative contribution rate.” Any Qualified
Nonelective Contribution taken into account under an Actual Contribution
Percentage (ACP) test under Regulation Section 1.401(m)-2(a)(6) (including the
determination of the representative contribution rate for purposes of Regulation
Section 1.401(m)-2(a)(6)(v)(B)), is not permitted to be taken into account for
purposes of this Section (including the determination of the “representative
contribution rate” under this Section). For purposes of this Section:




 
(a)
The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and




 
(b)
The “applicable contribution rate” for an eligible NHCE is the sum of the
Qualified Matching Contributions (as defined in Regulation Section 1.401(k)-6)
taken into account in determining the ADR for the eligible NHCE for the Plan
Year and the Qualified Nonelective Contributions made for the eligible NHCE for
the Plan Year, divided by the eligible NHCE’s Code Section 414(s) compensation
for the same period.



Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE’s Code Section 414(s) compensation.


Qualified Matching Contributions may only be used to calculate an ADR to the
extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation Section 1.401(m)-2(a)(5)(ii) and as set
forth in Section 7.1.


5.2
Limitation on QNECs and QMACs. Qualified Nonelective Contributions and Qualified
Matching Contributions cannot be taken into account to determine an ADR to the
extent such contributions are taken into account for purposes of satisfying any
other ADP test, any ACP test, or the requirements of Regulation Section
1.401(k)-3, 1.401(m)-3, or 1.401(k)-4. Thus, for example, matching contributions
that are made pursuant to Regulation Section 1.401(k)-3(c) cannot be

 
-3-
 

--------------------------------------------------------------------------------



 
 
taken into account under the ADP test. Similarly, if a plan switches from the
current year testing method to the prior year testing method pursuant to
Regulation Section 1.401(k)-2(c), Qualified Nonelective Contributions that are
taken into account under the current year testing method for a year may not be
taken into account under the prior year testing method for the next year.

 
5.3
ADR of HCE if multiple plans. The Actual Deferral Ratio (ADR) of any Participant
who is a Highly Compensated Employee (HCE) for the Plan Year and who is eligible
to have Elective Contributions (as defined in Regulation Section 1.401(k)-6)
(and Qualified Nonelective Contributions and/or Qualified Matching
Contributions, if treated as Elective Contributions for purposes of the ADP
test) allocated to such Participant’s accounts under two (2) or more cash or
deferred arrangements described in Code Section 401(k), that are maintained by
the same Employer, shall be determined as if such Elective Contributions (and,
if applicable, such Qualified Nonelective Contributions and/or Qualified
Matching Contributions) were made under a single arrangement. If an HCE
participates in two or more cash or deferred arrangements of the Employer that
have different Plan Years, then all Elective Contributions made during the Plan
Year being tested under all such cash or deferred arrangements shall be
aggregated, without regard to the plan years of the other plans. However, for
Plan Years beginning before the effective date of this Amendment, if the plans
have different Plan Years, then all such cash or deferred arrangements ending
with or within the same calendar year shall be treated as a single cash or
deferred arrangement. Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatorily disaggregated under the Regulations of Code
Section 401(k).



5.4
Plans using different testing methods for the ADP and ACP test. Except as
otherwise provided in this Section, the Plan may use the current year testing
method or prior year testing method for the ADP test for a Plan Year without
regard to whether the current year testing method or prior year testing method
is used for the ACP test for that Plan Year. However, if different testing
methods are used, then the Plan cannot use:




 
(a)
The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to correct
excess contributions for a Plan Year;




 
(b)
The rules of Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective
Contributions into account under the ACP test (rather than the ADP test); or




 
(c)
The rules of Regulation Section 1.401(k)-2(a)(6)(v) to take Qualified Matching
Contributions into account under the ADP test (rather than the ACP test).

 
ARTICLE VI
ADJUSTMENT TO ADP TEST


6.1
Distribution of Income attributable to Excess Contributions. Distributions of
Excess Contributions must be adjusted for income (gain or loss), including an
adjustment for income for the period between the end of the Plan Year and the
date of the distribution (the “gap period”). The Administrator has the
discretion to determine and allocate income using any of the methods set forth
below:




 
(a)
Reasonable method of allocating income. The Administrator may use any reasonable
method for computing the income allocable to Excess Contributions, provided that
the method does not violate Code Section 401(a)(4), is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year, and is used by the

 
-4-
 

--------------------------------------------------------------------------------



 

 
 
Plan for allocating income to Participant’s accounts. A Plan will not fail to
use a reasonable method for computing the income allocable to Excess
Contributions merely because the income allocable to Excess Contributions is
determined on a date that is no more than seven (7) days before the
distribution.

 

 
(b)
Alternative method of allocating income. The Administrator may allocate income
to Excess Contributions for the Plan Year by multiplying the income for the Plan
Year allocable to the Elective Contributions and other amounts taken into
account under the ADP test (including contributions made for the Plan Year), by
a fraction, the numerator of which is the Excess Contributions for the Employee
for the Plan Year, and the denominator of which is the sum of the:




 
(1)
Account balance attributable to Elective Contributions and other amounts taken
into account under the ADP test as of the beginning of the Plan Year, and




 
(2)
Any additional amount of such contributions made for the Plan Year.




 
(c)
Safe harbor method of allocating gap period income. The Administrator may use
the safe harbor method in this paragraph to determine income on Excess
Contributions for the gap period. Under this safe harbor method, income on
Excess Contributions for the gap period is equal to ten percent (10%) of the
income allocable to Excess Contributions for the Plan Year that would be
determined under paragraph (b) above, multiplied by the number of calendar
months that have elapsed since the end of the Plan Year. For purposes of
calculating the number of calendar months that have elapsed under the safe
harbor method, a corrective distribution that is made on or before the fifteenth
(15th) day of a month is treated as made on the last day of the preceding month
and a distribution made after the fifteenth day of a month is treated as made on
the last day of the month.




 
(d)
Alternative method for allocating Plan Year and gap period income. The
Administrator may determine the income for the aggregate of the Plan Year and
the gap period, by applying the alternative method provided by paragraph (b)
above to this aggregate period. This is accomplished by (1) substituting the
income for the Plan Year and the gap period, for the income for the Plan Year,
and (2) substituting the amounts taken into account under the ADP test for the
Plan Year and the gap period, for the amounts taken into account under the ADP
test for the Plan Year in determining the fraction that is multiplied by that
income.



6.2
Corrective contributions. If a failed ADP test is to be corrected by making an
Employer contribution, then the provisions of the Plan for the corrective
contributions shall be applied by limiting the contribution made on behalf of
any NHCE pursuant to such provisions to an amount that does not exceed the
targeted contribution limits of Section 5.1 of this Amendment, or in the case of
a corrective contribution that is a Qualified Matching Contribution, the
targeted contribution limit of Section 7.1 of this Amendment.

 
ARTICLE VII
ACTUAL CONTRIBUTION PERCENTAGE (ACP) TEST
 
7.1
Targeted matching contribution limit. A matching contribution with respect to an
Elective Contribution for a Plan Year is not taken into account under the Actual
Contribution Percentage (ACP) test for an NHCE to the extent it exceeds the
greatest of:

 
-5-
 

--------------------------------------------------------------------------------



 

 
(a)
five percent (5%) of the NHCE’s Code Section 414(s) compensation for the Plan
Year;




 
(b)
the NHCE’s Elective Contributions for the Plan Year; and




 
(c)
the product of two (2) times the Plan’s “representative matching rate” and the
NHCE’s Elective Contributions for the Plan Year.



For purposes of this Section, the Plan’s “representative matching rate” is the
lowest “matching rate” for any eligible NHCE among a group of NHCEs that
consists of half of all eligible NHCEs in the Plan for the Plan Year who make
Elective Contributions for the Plan Year (or, if greater, the lowest “matching
rate” for all eligible NHCEs in the Plan who are employed by the Employer on the
last day of the Plan Year and who make Elective Contributions for the Plan
Year).


For purposes of this Section, the “matching rate” for an Employee generally is
the matching contributions made for such Employee divided by the Employee’s
Elective Contributions for the Plan Year. If the matching rate is not the same
for all levels of Elective Contributions for an Employee, then the Employee’s
“matching rate” is determined assuming that an Employee’s Elective Contributions
are equal to six percent (6%) of Code Section 414(s) compensation.


If the Plan provides a match with respect to the sum of the Employee’s after-tax
Employee contributions and Elective Contributions, then for purposes of this
Section, that sum is substituted for the amount of the Employee’s Elective
Contributions in subsections (b) & (c) above and in determining the “matching
rate,” and Employees who make either after-tax Employee contributions or
Elective Contributions are taken into account in determining the Plan’s
“representative matching rate.” Similarly, if the Plan provides a match with
respect to the Employee’s after-tax Employee contributions, but not Elective
Contributions, then for purposes of this subsection, the Employee’s after-tax
Employee contributions are substituted for the amount of the Employee’s Elective
Contributions in subsections (b) & (c) above and in determining the “matching
rate,” and Employees who make after-tax Employee contributions are taken into
account in determining the Plan’s “representative matching rate.”


7.2
Targeted QNEC limit. Qualified Nonelective Contributions (as defined in
Regulation Section 1.401(k)-6) cannot be taken into account under the Actual
Contribution Percentage (ACP) test for a Plan Year for an NHCE to the extent
such contributions exceed the product of that NHCE’s Code Section 414(s)
compensation and the greater of five percent (5%) or two (2) times the Plan’s
“representative contribution rate.” Any Qualified Nonelective Contribution taken
into account under an Actual Deferral Percentage (ADP) test under Regulation
Section 1.401(k)-2(a)(6) (including the determination of the “representative
contribution rate” for purposes of Regulation Section 1.401(k)-2(a)(6)(iv)(B))
is not permitted to be taken into account for purposes of this Section
(including the determination of the “representative contribution rate” for
purposes of subsection (a) below). For purposes of this Section:




 
(a)
The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and




 
(b)
The “applicable contribution rate” for an eligible NHCE is the sum of the
matching contributions (as defined in Regulation Section 1.401(m)-1(a)(2)) taken
into account in

 
-6-
 

--------------------------------------------------------------------------------



 

 
 
determining the ACR for the eligible NHCE for the Plan Year and the Qualified
Nonelective Contributions made for that NHCE for the Plan Year, divided by that
NHCE’s Code Section 414(s) compensation for the Plan Year.

 
Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE’s Code Section 414(s) compensation.


7.3
ACR of HCE if multiple plans. The Actual Contribution Ratio (ACR) for any
Participant who is a Highly Compensated Employee (HCE) and who is eligible to
have matching contributions or after-tax Employee contributions allocated to his
or her account under two (2) or more plans described in Code Section 401(a), or
arrangements described in Code Section 401(k) that are maintained by the same
Employer, shall be determined as if the total of such contributions was made
under each plan and arrangement. If an HCE participates in two (2) or more such
plans or arrangements that have different plan years, then all matching
contributions and after-tax Employee contributions made during the Plan Year
being tested under all such plans and arrangements shall be aggregated, without
regard to the plan years of the other plans. For plan years beginning before the
effective date of this Amendment, all such plans and arrangements ending with or
within the same calendar year shall be treated as a single plan or arrangement.
Notwithstanding the foregoing, certain plans shall be treated as separate if
mandatorily disaggregated under the Regulations of Code Section 401(m).



7.4
Plans using different testing methods for the ACP and ADP test. Except as
otherwise provided in this Section, the Plan may use the current year testing
method or prior year testing method for the ACP test for a Plan Year without
regard to whether the current year testing method or prior year testing method
is used for the ADP test for that Plan Year. However, if different testing
methods are used, then the Plan cannot use:




 
(a)
The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to correct
excess contributions for a Plan Year;




 
(b)
The rules of Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective
Contributions into account under the ACP test (rather than the ADP test); or




 
(c)
The rules of Regulation Section 1.401(k)-2(a)(6) to take Qualified Matching
Contributions into account under the ADP test (rather than the ACP test).

 
ARTICLE VIII
ADJUSTMENT TO ACP TEST


8.1
Distribution of Income attributable to Excess Aggregate Contributions.
Distributions of Excess Aggregate Contributions must be adjusted for income
(gain or loss), including an adjustment for income for the period between the
end of the Plan Year and the date of the distribution (the “gap period”). For
the purpose of this Section, “income” shall be determined and allocated in
accordance with the provisions of Section 6.1 of this Amendment, except that
such Section shall be applied by substituting “Excess Contributions” with
“Excess Aggregate Contributions” and by substituting amounts taken into account
under the ACP test for amounts taken into account under the ADP test.

 
-7-
 

--------------------------------------------------------------------------------



 
8.2
Corrective contributions. If a failed ACP test is to be corrected by making an
Employer contribution, then the provisions of the Plan for the corrective
contributions shall be applied by limiting the contribution made on behalf of
any NHCE pursuant to such provisions to an amount that does not exceed the
targeted contribution limits of Sections 7.1 and 7.2 of this Amendment.

 
ARTICLE IX
SAFE HARBOR PLAN PROVISIONS


9.1
Applicability. The provisions of this Article IX apply if the Plan uses the
alternative method of satisfying the Actual Deferral Percentage (ADP) test set
forth in Code Section 401(k)(12) (ADP Test Safe Harbor) and/or the Actual
Contribution Percentage (ACP) test set forth in Code Section 401(m)(11) (ACP
Test Safe Harbor).



9.2
Elimination of conditions on matching contributions. If, prior to the date this
Amendment has been executed, an ADP Test Safe Harbor notice has been given for a
Plan Year for which this Amendment is effective (see Amendment Section 1.1) and
such notice provides that there are no allocation conditions imposed on any
matching contributions under the Plan, then (1) the Plan will be an ACP Test
Safe Harbor plan, provided the ACP Test Safe Harbor requirements are met and (2)
the Plan will not impose any allocation conditions on matching contributions.
However, if, prior to the date this Amendment has been executed, an ADP Test
Safe Harbor notice has been given for a Plan Year for which this Amendment is
effective and such notice provides that there are allocation conditions imposed
on any matching contributions under the Plan, then the provisions of this
Amendment do not modify any such allocation conditions or provisions for that
Plan Year and the Plan must satisfy the ACP Test for such Plan Year using the
current year testing method. With respect to any Plan Year beginning after the
date this Amendment has been executed, if the Plan uses the ADP Test Safe Harbor
and provides for matching contributions, then (1) the Plan will be an ACP Test
Safe Harbor plan, provided the ACP Test Safe Harbor requirements are met and (2)
the Plan will not impose any allocation conditions on matching contributions.  



9.3
Matching Catch-up contributions. If the Plan provides for ADP Test Safe Harbor
matching contributions or ACP Test Safe Harbor matching contributions, then
catch-up contributions (as defined in Code Section 414(v)) will be taken into
account in applying such matching contributions under the Plan.



9.4
Plan Year requirement. Except as provided in Regulation Sections 1.401(k)-3(e)
and 1.401(k)-3(f), and below, the Plan will fail to satisfy the requirements of
Code Section 401(k)(12) and this Section for a Plan Year unless such provisions
remain in effect for an entire twelve (12) month Plan Year.



9.5
Change of Plan Year. If a Plan has a short Plan Year as a result of changing its
Plan Year, then the Plan will not fail to satisfy the requirements of Section
9.4 of this Amendment merely because the Plan Year has less than twelve (12)
months, provided that:




 
(a)
The Plan satisfied the ADP Test Safe Harbor and/or ACP Test Safe Harbor
requirements for the immediately preceding Plan Year; and




 
(b)
The Plan satisfies the ADP Test Safe Harbor and/or ACP Test Safe Harbor
requirements (determined without regard to Regulation Section 1.401(k)-3(g)) for
the immediately

 
-8-
 

--------------------------------------------------------------------------------



 

 
 
following Plan Year (or for the immediately following twelve (12) months if the
immediately following Plan Year is less than twelve (12) months).


9.6
Timing of matching contributions. If the ADP Test Safe Harbor contribution being
made to the Plan is a matching contribution (or any ACP Test Safe Harbor
matching contribution) that is made separately with respect to each payroll
period (or with respect to all payroll periods ending with or within each month
or quarter of a Plan Year) taken into account under the Plan for the Plan Year,
then safe harbor matching contributions with respect to any elective deferrals
and/or after-tax employee contributions so made during a Plan Year quarter shall
be contributed to the Plan by the last day of the immediately following Plan
Year quarter.



9.7
Exiting safe harbor matching. The Employer may amend the Plan during a Plan Year
to reduce or eliminate prospectively any or all matching contributions under the
Plan (including any ADP Test Safe Harbor matching contributions) provided: (a)
the Plan Administrator provides a supplemental notice to the Participants which
explains the consequences of the amendment, specifies the amendment’s effective
date, and informs Participants that they will have a reasonable opportunity to
modify their cash or deferred elections and, if applicable, after-tax Employee
contribution elections; (b) Participants have a reasonable opportunity
(including a reasonable period after receipt of the supplemental notice) prior
to the effective date of the amendment to modify their cash or deferred
elections and, if applicable, after-tax Employee contribution elections; and (c)
the amendment is not effective earlier than the later of: (i) thirty (30) days
after the Plan Administrator gives supplemental notice; or (ii) the date the
Employer adopts the amendment. An Employer that amends its Plan to eliminate or
reduce any matching contribution under this Section, effective during the Plan
Year, must continue to apply all of the applicable ADP Test Safe Harbor and ACP
Test Safe Harbor requirements until the amendment becomes effective and also
must apply for the entire Plan Year, using the current year testing method, the
ADP test and the ACP test.

 
9.8
Plan termination. The Employer may terminate the Plan during a Plan Year in
accordance with Plan termination provisions of the Plan and this Section.




 
(a)
Acquisition/disposition or substantial business hardship. If the Employer
terminates the Plan resulting in a short Plan Year, and the termination is on
account of an acquisition or disposition transaction described in Code Section
410(b)(6)(C), or if the termination is on account of the Employer’s substantial
business hardship within the meaning of Code Section 412(d), then the Plan
remains an ADP Test Safe Harbor and/or ACP Test Safe Harbor Plan provided that
the Employer satisfies the ADP Test Safe Harbor and/or ACP Test Safe Harbor
provisions through the effective date of the Plan termination.




 
(b)
Other termination. If the Employer terminates the Plan for any reason other than
as described in Section 9.8(a) above, and the termination results in a short
Plan Year, the Employer must conduct the termination under the provisions of
Section 9.7 above, except that the Employer need not provide Participants with
the opportunity to change their cash or deferred elections or employee
contribution elections.



* * *
 
The Plan, as herein amended, is hereby ratified, approved and confirmed as being
in full force and effect as of the date hereof.
 
-9-
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned Employer has executed this Amendment Number
One as of the day and year first above written.
 

        EMPLOYER:       JETBLUE AIRWAYS CORPORATION  
   
   
    By:   /s/ Vincent Stabile  

--------------------------------------------------------------------------------

Name: Vincent Stabile   Title: Senior Vice President—People       [Date:]
11/21/06

 
-10-
 

--------------------------------------------------------------------------------